Weisel, J.,
delivered the opinion of this Court.
The facts and questions being the same in this as in the preceding case, between the same parties, except that the action in this case was instituted to recover the value of the peach crop for the year 1860, the views and conclusions of the Court in that case also govern this. For the reasons therein assigned the Court below erred in its instructions to the jury on the prayers of the plaintiffs, and its judgment must therefore be reversed.

Judgment reversed and procedendo awarded.